ON RETURN TO REMAND
TAYLOR, Judge.
We remanded this case for the court to conduct a hearing to determine whether the appellant McWilliams, while represented by counsel, was given an opportunity to be heard on the issue of consolidation at some time before the motion to consolidate was granted. 487 So.2d 1022. At the conclusion of the hearing, the court stated:
“Based on the evidence presented to this Court, the Court determines that Mr. — that the Defendant was in fact represented by an attorney, namely, Mr. Cunningham, at the time the Court heard argument and considered the Motion to Consolidate the cases and that is the decision of this Court based on the evidence that I’ve heard at this hearing.”
We find that the procedural requirements of Rule 15.4(b), Alabama Temporary Rules of Criminal Procedure, were complied with.
Having previously addressed the other issues raised by McWilliams, we now affirm his conviction and sentence.
OPINION EXTENDED;
AFFIRMED.
All the Judges concur.